Citation Nr: 1414943	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  06-35 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a chronic upper back disability, to include the thoracic and cervical spine, on a direct basis or as secondary to service-connected lumbar degenerative disc disease (DDD) with chronic lower back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and M.F.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in that file reveals that they are either duplicative of the evidence in the VBMS file or are irrelevant to the issue on appeal.  

The Veteran served on active duty from November 1986 to April 1987, October 1992 to February 1993, November 2001 to February 2002, and January 2004 to May 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2005 rating decision of the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for an upper back condition.  In August 2005, the Veteran requested that his claims folder be transferred to the Jackson, Mississippi RO.  Thus, the RO in Jackson, Mississippi is currently the agency of original jurisdiction in this matter.  

In July 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  In September 2008, the Veteran testified at a Travel Board hearing, at the RO, before the undersigned Veterans Law Judge (VLJ).  In November 2008 and again in December 2009, this matter was remanded for further development.  

In August 2011, the Board issued a decision, denying the claim for service connection for a chronic upper back disability, to include the thoracic and cervical spine.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2012 Joint Motion for Remand (JMR) filed with the Court, the parties (the Veteran and the VA Secretary) requested that the Board decision be vacated and remanded.  A July 2012 Court Order granted the JMR.  

In January 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, in order to obtain updated treatment records and an examination and opinion addressing whether secondary service connection for an upper back disability is warranted.  In July 2013, a VA examination and opinion was obtained, addressing the secondary service connection claim.  However, appropriate rationale for the opinion was not provided, and the claim was remanded again in October 2013.  An addendum report was added to the file in December 2013.  The claim has now been returned for further appellate consideration.  


FINDING OF FACT

A chronic upper back disability of the thoracic and cervical spine did not have its onset during any of the Veteran's periods of active military service, and arthritis/DDD was not shown within one year of discharge, nor was a chronic upper back disability of the thoracic and cervical spine secondary to his service-connected lumbar DDD with chronic lower back pain.  


CONCLUSION OF LAW

A chronic upper back disability of the thoracic and cervical spine was not incurred in or aggravated by active service, nor may arthritis be presumed to have been incurred or aggravated during any of the Veteran's periods of active duty, and chronic upper back disability of the thoracic and cervical spine is not proximately due to, or aggravated by, the Veteran's service-connected chronic low back disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 U.S.C.A. §§ 3.303, 3.307, 3.309, 3.310 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, January 2007 and June 2008 letters to the Veteran from the RO specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and VA for obtaining that evidence.  Though sent in connection with a claim for secondary service connection for a hip disorder, a July 2007 letter notified the Veteran of the elements necessary to establish a claim for secondary service.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) and informing the Veteran about the information and evidence he was expected to provide.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examination reports, and statements and testimony from the Veteran, a friend, and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  

The Board further notes that the Veteran was accorded VA medical examinations in December 2008, January 2010, and July 2013 and an addendum from December 2013 was also obtained.  These reports, as detailed below, include opinions that addressed the etiology of the Veteran's upper back disorder.  The examiners' opinions were based upon review of the claims file and examination of the Veteran.  These reports in toto are adequate to address the medical questions at hand.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection - In General

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

In addition, certain chronic diseases (to include osteoarthritis) may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition, as defined in 38 C.F.R. § 3.309(a), in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

The Court has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  


Background

It is the Veteran's contention that his upper back disorder resulted from the inservice injury when he fell off of a helicopter.  He asserts that his complaints at that time included neck pain.  

As relevant, the Veteran's STRs for all periods of active duty show no diagnosis of a chronic skeletal or disc disability of his thoracic or cervical spine, or of their adjacent musculature or neurological structures.  While the service and private medical records concurrent with his latest period of service do reflect that he sustained an injury of his low back following an accidental fall in April 2004 (for which he is now receiving VA compensation for lumbar DDD with chronic lower back pain as a disabling residual thereto), with complaints of occasional pain in his left upper back that was aggravated by physical activity, relieved by rest, but not otherwise incapacitating or requiring treatment, the records do not show any definitive diagnosis of a chronic pathology of the bones or soft tissues (including the nerve distributions) of his thoracic or cervical spine.  A July 2004 X-ray revealed no acute abnormality of the cervical spine.  Although a subsequent chiropractic assessment in August 2004 indicated "nonallopathic" lesions of the cervical spine, an objective clinical examination did not corroborate this finding.  Private clinical examination conducted concurrent with the latest period of active service in November 2004 shows that no evidence of radiating pain on movement, muscle spasm, tenderness, ankylosis, or additional limitation of motion by pain, fatigue, weakness, lack of endurance, or incoordination was detected on assessment of his cervical and thoracic spine.  X-rays of his cervical spine were within normal limits.  As relevant, the diagnostic assessment was no diagnosis of an upper back condition because of the absence of any associated pathology to render such a diagnosis.  

The report of a VA-authorized spine examination conducted in January 2006, while noting chronic disabling orthopedic pathology of the Veteran's lumbar spine, shows no such clinical findings with respect to his thoracic or cervical spine.  

A July 2007 magnetic resonance imaging (MRI) scan of the Veteran's cervical spine shows normal findings at all levels except for some very mild degenerative signal changes in the anterior/inferior C4 vertebral body, but otherwise with normal cervical disc configuration at all levels with no neural impingement detected.  MRI scan of the Veteran's thoracic spine revealed degenerative signal changes in the posterior superior T11 vertebra, with small Schmorl's nodules on the inferior cortical endplate of his T10, T11, and T12 vertebrae.  Otherwise, no spinal stenosis was detected and the thoracic disc configuration was normal at all levels without any neural impingement.  

The evidence includes an opinion dated in August 2007 by the Veteran's private physician, A.P.S., M.D., who states that the Veteran informed him of his history of back injury during active duty.  The private physician reported that based on X-ray and MRI studies, he diagnosed the Veteran with degenerative signal changes in the posterior superior T11 vertebra, with small Schmorl's nodules on the inferior cortical endplate of his T10, T11, and T12 vertebrae.  The doctor opined that "(i)t is highly probable that the veteran's (back injury) in service are [sic] linked to his current conditions."  

At hearings conducted before an RO DRO in July 2007 and the undersigned traveling VLJ in September 2008, the Veteran and his witness testified, in pertinent part, that the Veteran sustained injuries to his back following an accidental fall during his last period of military service, including to his upper back, for which he believed he should be awarded VA compensation.  The Veteran reported having back pain ever since this injury and referred to the private physician's August 2007 opinion as discussed above.  

The reports of a VA neurological examination, nerve conduction velocity test, and electromyogram study of the Veteran's nerve distribution surrounding his cervical spine, which were conducted in February 2008 and March 2008, note the Veteran's history of a back injury sustained in an accidental fall in service with subjective complaints of neck pain ever since.  Objectively, these examinations are significant for showing no associated cervical nerve root lesions, impingement, or radiculopathy.  The reports contain clinical opinions linking the Veteran's motor examination results and his subjective complaints of neck pain and popping noises on movement of his vertebral joints as being more consistent with malingering and age-related degenerative changes but not with what would be expected from a traumatic falling injury.  

The report of a December 2008 VA examination shows that the Veteran's aforementioned clinical history was reviewed and considered.  X-rays obtained at this examination revealed mild disc space narrowing at the C3-C4 vertebrae that supported a diagnosis of DDD at C3-C4.  The examining physician then presented the following nexus opinion regarding the Veteran's cervical spine diagnosis: 

I have reviewed the medical evidence of record.  Based on this review, it is likely that these minimal C4 degenerative changes noted [in the July 2007 MRI study] and the mild disc space narrowing at C3-C4 are age-related rather than post-traumatic changes.  Based upon all evidence of record, it is not as likely as not that these age-related degenerative changes are the direct and proximate result of any incident or occurrence in [military] service.

The report of a January 2010 VA examination shows that the examining physician had reviewed the Veteran's pertinent clinical history, with particular attention directed to the private physician's August 2007 opinion linking the Veteran's military service with his diagnoses of degenerative signal changes in the posterior/superior T11 vertebra and Schmorl's nodules of the inferior cortical endplate of T10, T11, and T12 vertebrae.  Physical examination of his thoracic spine revealed subjective pain but without objective evidence of musculoskeletal or neurological impairment to account for these complaints.  The examiner could find no objective evidence of any thoracic spine pathology.  In his discussion of his examination findings, the reviewing VA physician expressed non-concurrence with the August 2007 opinion and presented the following opinion:  

Based upon my interpretation of the [July 2007] MRI scan report, I do not think that [it] reveals any significant abnormalities.  Regarding Schmorl's nodes, these are seen in association with degenerative disk disease but are of no pathophysiological significance.  They do not cause pain nor do they "pinch" nerves and do not require surgery.  Review of the literature indicates that Schmorl's nodes are said to be so common that they can be considered a normal finding.  In a study in The New England Journal of Medicine . . . , [t]he most common disk abnormalities [detected on spine MRIs] were Schmorl's nodes, annular defects, and facet arthropathy.  The conclusion was that given the high prevalence of these findings in people without [back] pain, the discovery of such findings in people with complaints of back pain may frequently be coincidental.  Further review of the literature indicates that simple Schmorl's nodes of a central type are relatively frequent and asymptomatic.  Therefore, based upon review of all the evidence of record, it is [my] opinion that the findings of the [July 2007] MRI scan report do not indicate any significant pathology and are not associated with [the Veteran's] history of low back injury in the military.

As noted earlier, in August 2011, the Board issued a decision, denying the claim for service connection for a chronic upper back disability, to include the thoracic and cervical spine.  The Veteran then appealed to the Court and the decision was ultimately vacated in that the evidence relied on by the Board was insufficient to determine the secondary service connection claim.  In January 2013, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, in order to obtain updated treatment records and an examination and opinion addressing whether secondary service connection for an upper back disability is warranted.  In July 2013, additional VA examination and opinion were obtained.  

When examined by VA in July 2013, the examiner noted that the claims file was reviewed, and, he in fact, provided a detailed timeline in his report regarding the Veteran's upper back complaints, treatment, and clinical findings.  In his opinion, the Veteran's chronic back disability was less likely than not (less than 50 percent probability) proximately due to or the result of the service-connected lumbar disorder.  Additionally, he opined that it was significantly less likely as not that any upper back disorder, including thoracic and/or cervical spine condition was of service onset or otherwise related to, proximately due to, or permanently worsened by the service-connected DDD of the lumbar spine.  

The VA examiner's rationale included the observation that the Veteran's first mention of any neck or upper back problem was in July 2004, three months after the initial fall which was on the right side of the body and not the left.  At the time, he was diagnosed with trapezius tenderness and not true neck paraspinal tenderness.  Moreover, cervical spine X-ray showed no abnormality and was totally normal.  Further mention of possible neck or upper back problems was noted in August 2004 upon chiropractic exam.  At that time nonallopathic cervical, thoracic, and lumbar lesions were noted.  The examiner also provided that nonallopathic meant no identifiable pathology.  The Veteran had no other upper back or neck complaints.  Thus, the pain resolved for years.  Moreover, he stated that there was no connecting nexus.  

The Board remanded the claim again in October 2013 noting that appropriate rationale for the secondary service connection opinion was not provided.  An addendum report was added to the file in December 2013.  

In the December 2013 addendum report, the VA examiner expounded on his secondary opinion.  He stated that it was less likely than not that any degenerative changes of the thoracic back or any other upper back symptoms were related to, proximately due to, or permanently worsened by any chronic lumbar disc disease, chronic lumbar pain, or any other service-connected illness.  The examiner noted that there was no reputable medical literature showing that an injury to one part of the back (lumbar in this case) could cause an injury or degenerative arthritis in a different part of the back (thoracic in this case).  The examiner indicated that it was significantly more likely that the minimal T11 (lower thoracic) degenerative changes seen on MRI but not seen on plain films were age-related rather than being related to trauma that occurred in another part of the back (the lumbar area).  

Analysis

The Board has considered the evidence discussed above and concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a chronic upper back disability of his thoracic and cervical spine on a direct basis or as secondary to a service-connected low back disorder.  

The clinical records do not demonstrate onset of a chronic musculoskeletal disability or disabling process of his thoracic and cervical spine during any of his periods of active duty.  Notwithstanding the chiropractic assessment of a "nonallopathic" cervical spine lesion in 2004, cervical spine X-rays obtained prior to and following this chiropractic assessment are negative for any clinical abnormality.  The Board finds that these physicians' findings have significantly greater probative weight towards establishing the absence of cervical spine pathology during service than a chiropractor's assessment that one was present.  

Post-service clinical records do not show onset of a chronic degenerative joint disease pathology of the Veteran's cervical or thoracic vertebrae that is manifest to a compensable degree within one year after his discharge from his final period of active duty in May 2005, such that service connection for an arthritic disability affecting his upper back could be allowed on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309 (2013).  In this regard, the existence of a degenerative C4 abnormality noted post-service was not clinically established until July 2007, well over two years following the Veteran's separation from his final period of military service.  And the December 2008 VA medical opinion addressing the etiology of the aforementioned cervical spine disability found that the C4 degenerative changes and mild disc C3-C4 space narrowing were age-related rather than post-traumatic in origin and that it was not as likely as not that these age-related degenerative changes were the direct and proximate result of any incident or occurrence in military service.  Moreover, the 2008 opinion was corroborated by an additional VA examiner in July 2013 who also found that the Veteran's cervical spine disorder, first demonstrated well after service, was age-related and not the result of injury to the lower back.  

The Board also notes at this point that there is no medical evidence that indicates that this cervical spine diagnosis is etiologically related to, or is otherwise aggravated by the Veteran's service-connected lumbar DDD with chronic lower back pain.  Thus, the Board concludes that the weight of the clinical evidence is against allowing the Veteran's claim of entitlement to service connection for a cervical spine disability.  

The weight of the clinical evidence is also against the Veteran's claim for service connection for a thoracic spine disability.  The objective medical evidence does not show onset of a chronic orthopedic disability of his thoracic spine during service or arthritis that is manifested to a compensable degree within one year following his separation from his final period of service in May 2005.  While noting the July 2007 MRI findings of degenerative signal changes in the posterior/superior T11 vertebra and Schmorl's nodules of the inferior cortical endplate of T10, T11, and T12 vertebrae, and the August 2007 private physician's opinion linking these to the Veteran's military service, the Board finds that the January 2010 and July 2013 VA examiners' opinions are more probative evidence demonstrating that the July 2007 MRI findings do not, in fact, represent an actual disabling pathology.  As noted by the VA examiner in 2010, a medical study from The New England Journal of Medicine concluded that Schmorl's nodules were a common albeit abnormal finding in cases of DDD, but that they had no pathophysiological significance, did not cause pain, did not "pinch" nerves, and did not require surgical treatment.  The study indicated that the presence of Schmorl's nodules was so common that they could be considered a normal finding and not a disabling process as they were present on MRIs of patients who complained of back pain as well as those who did not.  The 2013 examiner also noted that no chronic thoracic back disorder was noted until several years after service, even though specific tests were conducted to determine if such existed during service.  

The 2010 VA examiner concluded that the July 2007 MRI findings do not indicate any significant orthopedic pathology and that these MRI findings are not associated with the Veteran's history of a low back injury in military service.  The 2013 examiner noted the Veteran's inservice pain clearly resolved for several years before being diagnosed in the years after service.  

As to the claim that current chronic upper back disability of the thoracic and cervical spine is secondary to the service-connected lumbar spine disorder, that aspect of the claim is also denied in that the 2013 VA examiner noted that there was no reputable medical literature showing that an injury to one part of the back (lumbar in this case) could cause an injury or degenerative arthritis in a different part of the back (thoracic in this case).  He also indicated that it was significantly more likely that the minimal T11 (lower thoracic) degenerative changes seen on MRI but not seen on plain films were age-related rather than being related to trauma that occurred in another part of the back (the lumbar area).  

The Board assigns greater probative weight on the opinions of the various VA examiners of record who found that that the Veteran did not presently have any orthopedically disabling process of his thoracic spine and upper back that could be objectively linked to his military service to include an inservice fall or to his service-connected low back disorder.  The VA examiners had the benefit of a full review of the entire relevant clinical record, and arrived at their medical conclusions after consideration of the August 2007 private examiner's supportive medical opinion and the medical study of The New England Journal of Medicine regarding the clinical non-significance of the presence of Schmorl's nodules on the spines of patients who report having active back pain as well as those who are asymptomatic.  Moreover, the VA examiner in 2013 noted that medical literature did not support the conclusion that an injury to the lumbar spine caused injury or degenerative arthritis in the thoracic spine.  

It is further noted that it is the Board's responsibility to weigh the credibility and probative value of all of the evidence and, in so doing, the Board may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  It is also the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Accordingly, the Board has accorded greater evidentiary weight to the VA specialists who reviewed the record, to include the private physician's and private chiropractor's reports, and concluded that the Veteran's upper back and/or neck disorder were unrelated to service and also not secondary to a low back disability.  

As the weight of the objective evidence indicates that the Veteran does not presently have a diagnosis of an actual chronic disabling condition of his thoracic spine, much less one that is linked to service, his claim for service connection in this regard must be denied.  [See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992): To establish direct service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.]  

The Board takes note of the Veteran's account of experiencing subjective neck and upper back pain ever since his accidental fall in his last period of active service.  While this is evidence that could potentially establish chronicity and continuity of symptomatology with service, the Board notes that these symptoms have been clinically attributed to the Veteran's aging process and its related degenerative orthopedic effects and not to his established incident of a low back injury following an accidental fall in service.  Furthermore, the clinical evidence also indicates that the Veteran's accounts of neck and upper back pain were attributable, in part, to malingering.  Therefore, the Board finds the Veteran's account of experiencing neck and upper back pain prior to July 2007 (when a clinical diagnosis of DDD at the C3-C4 cervical vertebrae was established) to be non-credible for purposes of establishing chronicity with service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

To the extent that the Veteran seeks to establish a link between his claimed upper back disability with his military service based on his personal knowledge of orthopedic medicine and his own clinical history, the Board notes that the record does not indicate that the Veteran is a physician or other accredited medical professional.  Thus, as he is a layperson who does not possess the requisite medical training to make diagnoses or present opinions on matters of medical causation and etiology, his statements in this regard are accorded no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

Based on the foregoing discussion, the Board finds that the weight of the evidence is against the Veteran's claim for service connection for a chronic upper back disability, to include the thoracic and cervical spine.  His appeal must therefore be denied. Because the evidence in this case is not approximately balanced with respect to the merits of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013); Gilbert, supra.  


ORDER

Entitlement to service connection for a chronic upper back disability, to include the thoracic and cervical spine, on a direct basis or as secondary to service-connected lumbar DDD with chronic lower back pain.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


